           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 1 of 11



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                 MDL Docket No. 2942
INSURANCE LITIGATION


      MEMORANDUM OF LAW IN OPPOSITION TO MOTION FOR TRANSFER
           AND CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407

       Café International Holding Company LLC, plaintiff in Café International Holding

Company LLC, et al. v. Chubb Limited and Westchester Surplus Lines Insurance Company, No.

1:20-cv-21641-MGC (S.D. Fla.) (“Café International”), opposes the motions for transfer and

consolidation giving rise to these proceedings before the Panel. 1

                                       INTRODUCTION

       The Panel’s decision to centralize cases through transfer and consolidation should be

driven by the collective interest in promoting greater efficiency. Centralization of the Actions 2

here would beget the opposite result. Centralization will not further efficiency, because there are

scant common facts that bind the Actions. The Actions involve different insurers, different

policies, different coverage provisions, different claims, and different legal theories. These

myriad and important differences make the Actions dramatically different from one another, and

a district court forced to grapple with an onslaught of such variations would quickly be

overwhelmed.




1
 As used herein, the two motions for transfer and consolidation, filed on April 20, 2020 (ECF No.
1-1) and April 21, 2020 (ECF No. 4-1), are collectively referred to as the “Motions,” and the
moving parties identified in the Motions are collectively referred to as the “Movants.”

2
 As used herein, the “Actions” refers to the 16 actions identified in the Motions, as well as the
126 actions subsequently identified as related to these proceedings.
           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 2 of 11



       Indeed, the single thread that loosely ties the Actions together is that they all involve

insurance claims related to the COVID-19 pandemic. That is plainly insufficient. This Panel has

repeatedly recognized that industry-wide consolidation often does not provide the convenience,

efficiencies and other benefits required for centralization. See e.g., In re Tropicana Orange Juice

Mktg. and Sales Practices Litig., 867 F. Supp. 2d 1341, 1342 (J.P.M.L. 2012) (“industry-wide

centralization likely will result in inefficiencies and delay”); In re Yellow Brass Plumbing

Component Products Liab. Litig., 844 F. Supp. 2d 1377, 1378 (J.P.M.L. 2012) (the Panel is

“typically hesitant to centralize litigation against multiple, competing defendants which marketed,

manufactured and sold similar products”); In re Ambulatory Pain Pump-Chondrolysis Products

Liab. Litig., 709 F. Supp. 2d 1375, 1377-78 (J.P.M.L. 2010) (holding that “individualized issues”

in actions involving numerous different defendants and products are “likely to overwhelm any

efficiencies that might be gained by centralization”). In the face of the Panel’s oft-expressed

skepticism of industry-wide consolidation, Movants cannot demonstrate that their proposal for

joinder of all COVID-19 business-interruption insurance cases will produce any real efficiencies

or other benefits. As a result, transfer and consolidation should be denied.

       Café International respectfully requests that any centralization be organized by insurer, as

opposed to an unconstrained, omnibus MDL comprised of all insurers, and that Actions involving

Chubb Limited (“Chubb”) or Westchester Surplus Lines Insurance Company (“Westchester”) be

transferred to the Southern District of Florida. Centralization on an insurer-specific basis would

minimize some of the most problematic inefficiencies of an industry-wide MDL. And the Southern

District of Florida is an appropriate transferee forum because it is where the first action against

Chubb and Westchester was filed and its docket conditions are conducive to the efficient

management of an MDL.



                                                 2
            Case MDL No. 2942 Document 444 Filed 06/05/20 Page 3 of 11



                                          ARGUMENT

       I.      Critical Factual Differences Across the Actions Preclude Centralization.

       The Panel may transfer civil actions pending in different districts to a single district court

for coordinated or consolidated pretrial proceedings, provided that: (i) those actions involve “one

or more common questions of fact”; and (ii) transferring such actions “will be for the convenience

of parties and witnesses and will promote the just and efficient conduct of such actions.” 28 U.S.C.

§ 1407(a). The party seeking consolidation bears the burden of showing that consolidation is

proper. See, e.g., In re: Best Buy Co., Inc., California Song-Beverly Credit Card Act Litig., 804 F.

Supp. 2d 1376, 1379 (J.P.M.L. 2011). Movants have failed to carry their burden.

       Movants fail to demonstrate that the Actions—filed against a myriad of different insurers—

have enough overlapping facts to warrant transfer and consolidation. Sharing “some factual

questions” is simply not enough. In re: Auction Rate Sec. (ARS) Mktg. Litig., 581 F. Supp. 2d

1371, 1372 (J.P.M.L. 2008). Transfer should be denied where common factual questions are not

“sufficiently complex and/or numerous,” id., or where “certified and putative classes will likely

not overlap significantly,” In re: Gen. Mills, Inc., Yoplus Yogurt Prod. Mktg. & Sales Practices

Litig., 716 F. Supp. 2d 1371, 1372 (J.P.M.L. 2010).

       Here, the factual overlap begins and ends with the COVID-19 pandemic and the denial of

business-interruption insurance coverage for losses relating to COVID-19. As the Panel held in

rejecting a similar request to create a multi-insurer MDL, the Actions “possess only a superficial

factual commonality.” In re Fla., Puerto Rico, & U.S. Virgin Islands 2016 & 2017 Hurricane

Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L. 2018) (“Hurricane Seasons”).

In Hurricane Seasons, the Panel concluded that centralization was unwarranted when premised

upon the common fact that “all plaintiffs allege that they suffered property damage as a result of



                                                 3
           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 4 of 11



[the same event],” and “that their respective insurance companies breached the terms of plaintiffs’

policies.” Id. These alleged common facts in these Actions, which are strikingly similar to the

“superficial” common facts presented in Hurricane Seasons – property damage linked to a single

event (here, COVID-19) and the concomitant denial of coverage by insurance companies – are

likewise insufficient to warrant centralization.

       Indeed, the lack of common questions of fact is laid to bare by Movant’s own Motions on

this very issue. The first Motion claims that all of the Actions “will require a determination of

whether the various COVID-19 Governmental Orders trigger coverage under plaintiffs’ business

interruption policies and if so, whether any exclusions apply.” (ECF No. 1-1 at 7.) In contrast,

the second Motion claims that the two overriding, common questions among Actions are:

“Whether COVID-19 causes ‘physical damage or loss to property’ as that phrase is used in

property insurance policies; and (2) whether COVID-19 was present on the insured property or on

property sufficiently connected by proximity . . . such that coverage is triggered.” (ECF No. 4-1

at 6.) This disagreement among the two originating Motions flows from critical factual differences

that neither Motion addresses: different insurance policies, different coverage provisions, and

different exclusions.

       Such differences among insurance company defendants and policies have led the Panel to

conclude that litigation does not contain “sufficient common questions of fact to justify” industry-

wide centralization. In re: Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353

(J.P.M.L. 2012) (denying centralization of litigation against insurers and banks concerning the

placement of force-placed insurance policies). Instead, these differences are likely to give rise to

“individualized discovery and legal issues [that] are likely to be numerous and substantial.” Id;

see In re Credit Card Payment Prot. Plan Mktg. and Sales Practices Litig., 753 F. Supp. 2d 1375,



                                                   4
           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 5 of 11



1376 (J.P.M.L. 2010) (denying industry-wide centralization where actions involved different

defendants and thus did “not involve similarly uniform conduct sufficient to justify

centralization”).

       In addition, the absence of overlapping Defendants in these Actions overwhelms the

superficial factual similarities among the Actions for the purposes of transfer and consolidation.

The Panel’s decision in In re Proton-Pump Inhibitor is instructive. In re Proton-Pump Inhibitor

Products Liab. Litig., 273 F. Supp. 3d 1360, 1361 (J.P.M.L. 2017). In that decision, the Panel

recognized that each of the plaintiffs’ cases stemmed from allegations that taking pump inhibitors

could “result in various types of kidney injury,” but the Panel nonetheless denied MDL

consolidation. Id. The Panel noted that “the named defendants var[ied] from action to action,”

meaning that consolidation was “unlikely to serve the convenience of most, if not all defendants

and their witnesses.” Id. at 1361-62; accord In re: Mortg. Indus. Home Affordable Modification

Program (HAMP) Contract Litig., 867 F. Supp. 2d 1338, 1338 (J.P.M.L. 2012) (denying industry-

wide centralization in part because of “many different non-overlapping defendants”); In re

Ambulatory Pain Pump-Chondrolysis Products Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L.

2010) (denying consolidation of 102 actions in part because most of the defendants were named

“in only a minority of actions”); In re: Table Saw Products Liab. Litig., 641 F. Supp. 2d 1384

(J.P.M.L. 2009) (denying consolidation of 42 actions where no defendant was sued in all of the

actions, and many defendants were named in only a few).

       The Panel also acknowledged that “the various defendants were competitors,” and that the

Panel historically has been hesitant to consolidate such cases because of the case management

difficulties associated with protecting trade secret, confidential, and proprietary materials. See,

e.g., In re Proton-Pump Inhibitor, 273 F. Supp. 3d at 1362; accord In re: Yellow Brass Plumbing



                                                5
           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 6 of 11



Component Products Liab. Litig., 844 F. Supp. 2d 1377, 1378 (J.P.M.L. 2012) (“[W]e are typically

hesitant to centralize litigation against multiple, competing defendants . . . .”); In re Power

Morcellator Prod. Liab. Litig., 140 F. Supp. 3d 1351, 1353 (J.P.M.L. 2015) (same). Moreover,

multi-defendant MDLs have the potential to prolong pretrial proceedings because of the need for

separate discovery and motion tracks. See, e.g., In re Proton-Pump Inhibitor, 273 F. Supp. 3d at

1362; In re Invokana (Canagliflozin) Products Liab. Litig., 223 F. Supp. 3d 1345, 1348 (J.P.M.L.

2016). The Panel also recognized that a significant amount of discovery was “almost certain to be

defendant-specific” and that the prospect of future cases (even “by the hundreds” or “thousands”)

does not affect the initial calculus as to whether MDL consolidation is appropriate. In re Proton-

Pump Inhibitor, 273 F. Supp. 3d at 1362.

       The same factors that proved decisive in In re Proton-Pump Inhibitor apply with equal

force here. The named defendants vary from case to case, and thus consolidation is “unlikely to

serve the convenience of most, if not all defendants and their witnesses.” 273 F. Supp. 3d at 1361-

62. Moreover, discovery in these cases will be “defendant specific” and the defendant insurers are

direct competitors, so consolidation is likely to give rise to case management difficulties associated

with protecting trade secret, confidential, and proprietary materials. Id.

       Unable to credibly address the critical factual differences present across these Actions,

Movants instead lay emphasis on several common legal issues that may arise in numerous Actions,

such as the interpretation of common policy provisions. But it is well settled that common

questions of law are insufficient to warrant transfer and consolidation under § 1407. See, e.g., In

re Clean Water Rule: Definition of “Waters of the United States”, 140 F. Supp. 3d 1340, 1341

(J.P.M.L. 2015) (“[T]hese cases will turn on questions of law . . . . Accordingly, centralization

under Section 1407 is inappropriate.”).



                                                  6
             Case MDL No. 2942 Document 444 Filed 06/05/20 Page 7 of 11



       Because Movants do not and cannot carry their burden of proving that transfer and

consolidation are warranted under § 1407, the Motions should be denied.

       II.     In The Alternative, Centralization Should Be Insurer-Specific, With An MDL
               For Actions Involving Chubb or Westchester In The Southern District Of
               Florida.

       In the event that the Panel determines that some measure of centralization is appropriate,

Café International respectfully submits that it would be more efficient to create insurer-specific

MDLs for those insurer defendants that have been named in numerous Actions, and that an

appropriate transferee forum for an MDL for Actions involving Chubb or Westchester is the

Southern District of Florida.

       Many of the case-management challenges that have made the Panel reluctant to centralize

industry-wide litigation involving competing defendants., see In re Proton-Pump Inhibitor, 273 F.

Supp. 3d at 1362, can be avoided by consolidating cases on an insurer-specific basis. The Panel

took this approach in response to the numerous cases filed nationwide against various lenders

alleging violations of the Home Affordable Modification Program, centralizing cases by lender as

opposed to creating a single, industry-wide MDL. In re: JPMorgan Chase Mortg. Modification

Litig., 818 F. Supp. 2d 1378, 1379 (J.P.M.L. 2011); In re: CitiMortgage, Inc., Home Affordable

Modification Program (HAMP) Contract Litig., 816 F. Supp. 2d 1375, 1376 (J.P.M.L. 2011); In

re: Bank of Am. Home Affordable Modification Program (HAMP)Contract Litig., 746 F. Supp. 2d

1359, 1361 (J.P.M.L. 2010).

       If the Panel creates insurer-specific MDLs for Actions involving certain insurer defendants,

the Southern District of Florida is the most appropriate transferee forum for Actions involving the

Chubb or Westchester. As the Panel recently recognized, the Southern District of Florida “is a

relatively convenient and accessible forum, with the resources and the capacity to efficiently



                                                7
              Case MDL No. 2942 Document 444 Filed 06/05/20 Page 8 of 11



handle what could be a large litigation.” In re Zantac (Ranitidine) Prod. Liab. Litig., No. MDL

2924, 2020 WL 582134, at *2 (J.P.M.L. Feb. 2, 2020).

       Pertinent factors for selecting a transferee forum typically include:

       (i)      the congestion and bandwidth of the potential transferee districts, see, e.g., In re:
                Horizon Organic Milk Plus DHA Omega-3 Mktg. & Sales Practices Litig., 844 F.
                Supp. 2d 1380, 1381 (J.P.M.L. 2012);

       (ii)     the ease of access to the potential transferee districts, see, e.g., In re: A-Power
                Energy Generation Sys., Ltd. Sec. Litig., 829 F. Supp. 2d 1382,1383 (J.P.M.L.
                2011); and

       (iii)    the availability of experienced and skilled jurists, see e.g., In re Fisher-Price Rock
                ‘N Play Sleeper Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2903, 2019
                WL 4010712, at *2 (J.P.M.L. 2019).

These factors and others weigh in favor of the Southern District of Florida.

       First, a potential transferee district’s relative congestion is a significant consideration when

determining where to transfer cases for multidistrict litigation. See, e.g., In re Career Acad.

Antitrust Litig., 342 F. Supp. 753, 754 (J.P.M.L. 1972) (“[C]ourt congestion is often considered

by the Panel in selecting a transferee district . . . .”); In re Air Crash Disaster at John F. Kennedy

Intern. Airport on June 24, 1975, 407 F. Supp. 244, 246 (J.P.M.L. 1976). This factor significantly

favors the Southern District of Florida, as it is consistently recognized as one of the most efficient

districts in the country, enabling it to promote “the just and efficient conduct” of the litigation. 28

U.S.C. § 1407. According to the most recent statistics, the Southern District of Florida ranks

second among districts in the country in median time from filing to disposition for civil cases, as

well as median time from filing to trial.3 It also has only seven pending MDLs, five of which have




3
 United States Courts, Combined Civil and Criminal Federal Court Management Statistics, (Dec.
30, 2019), available at https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_
distprofile1231.2019.pdf.
                                                  8
           Case MDL No. 2942 Document 444 Filed 06/05/20 Page 9 of 11



fewer than 20 active cases.4 Based on these facts, it is clear that the Southern District of Florida’s

“general docket conditions permit [the Panel] to make the Section 1407 assignment knowing that

the court has the resources available to manage this litigation.” In re ClassicStar Mare Lease

Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007); see also In re 3M Combat Arms Earplug Prod.

Liab. Litig., 366 F. Supp. 3d 1368, 1369 (J.P.M.L. 2019) (“Centralization in this district allows the

Panel to assign this nationwide litigation to a forum with the necessary judicial resources and

expertise to manage this litigation efficiently and in a manner convenient for the parties and

witnesses.”).

       Second, the Panel has recognized that, for “litigation that is nationwide in scope,” as this

litigation is, the Southern District of Florida “offers an accessible metropolitan location.” In re

Trasylol Prod. Liab. Litig., 545 F. Supp. 2d 1357, 1358 (J.P.M.L. 2008). With access to three

international airports, the Southern District of Florida is convenient for parties and witnesses.

       Third, the Southern District of Florida has numerous experienced and capable jurists,

several of whom have “not yet had the opportunity to preside over an MDL,” a factor that supports

their selection here. In re Fisher-Price Rock ‘N Play Sleeper Mktg., Sales Practices, & Prod. Liab.

Litig., No. MDL 2903, 2019 WL 4010712, at *2 (J.P.M.L. 2019); In re Stryker Orthopaedics LFIT

V40 Femoral Head Prod. Liab. Litig., 249 F. Supp. 3d 1353, 1356 (J.P.M.L. 2017) (same).

       Finally, the first action filed in the country against Chubb and Westchester was filed in the

Southern District of Florida.5 This fact provides further support for selecting the Southern District



4
 United States Judicial Panel on Multidistrict Litigation, MDL Statistics Report – Distribution of
Pending MDL Dockets by District, https://www.jpml.uscourts.gov/sites/jpml/files/Pending_
MDL_Dockets_By_District-May-15-2020.pdf

5
  See Café International Holding Company LLC v. Chubb Limited and Westchester Surplus Lines
Insurance Co., No. 1:20-cv-21641 (S.D. Fla.), filed April 20, 2020.
                                                  9
          Case MDL No. 2942 Document 444 Filed 06/05/20 Page 10 of 11



of Florida as the transferee district. See In re Prudential Ins. Co. of Am. SGLI/VGLI Contract

Litig., 763 F. Supp. 2d 1374, 1375 (J.P.M.L. 2011) (“[I]t is appropriate to give ‘the first-filed

criterion some weight in selecting a transferee district[.]’”) (quoting In re: Halftone Color

Separations ('809) Pat. Litig., 547 F.Supp.2d 1383, 1384 (J.P.M.L. 2008)).

                                        CONCLUSION

       For the foregoing reasons, the Panel should deny the Motion for transfer and consolidation.

In the alternative, if the Panel concludes that some measure of centralization is appropriate, the

Panel should create insurer-specific MDLs and select the Southern District of Florida as the

transferee forum for an MDL involving Actions against Chubb and Westchester.

Dated: June 5, 2020                             Respectfully submitted,

                                                /s/ David Boies
                                                David Boies
                                                Nicholas A. Gravante, Jr.
                                                Alex Boies
                                                BOIES SCHILLER FLEXNER LLP
                                                55 Hudson Yards
                                                New York, NY 10001
                                                Telephone: (212) 446-2300
                                                Facsimile: (212) 446-2350
                                                E-Mail: DBoies@bsfllp.com
                                                          NGravante@bsfllp.com
                                                          ABoies@bsfllp.com

                                                Stephen N. Zack
                                                Bruce A. Weil
                                                James Lee
                                                Marshall Dore Louis
                                                BOIES SCHILLER FLEXNER LLP
                                                100 S.E. Second Street, Suite 2800
                                                Miami, FL 33131
                                                Telephone: (305) 539-8400
                                                Facsimile: (305) 539-1307
                                                E-Mail: SZack@bsfllp.com
                                                         BWeil@bsfllp.com
                                                         JLee@bsfllp.com
                                                         MLouis@bsfllp.com

                                               10
Case MDL No. 2942 Document 444 Filed 06/05/20 Page 11 of 11




                             PODHURST ORSECK, P.A.

                             /s/ Steven C. Marks
                             Steven C. Marks (Fla. Bar. No. 516414)
                             Aaron S. Podhurst (Fla. Bar. No. 63606)
                             Lea P. Bucciero (Fla. Bar. No. 84763)
                             Matthew P. Weinshall (Fla. Bar. No. 84783)
                             Kristina M. Infante (Fla. Bar. No. 112557)
                             SunTrust International Center
                             One Southeast 3rd Ave, Suite 2300
                             Miami, Florida 33131
                             Phone: (305) 358-2800
                             Fax: (305) 358-2382
                             smarks@podhurst.com
                             apodhurst@podhurst.com
                             lbucciero@podhurst.com
                             mweinshall@podhurst.com
                             kinfante@podhurst.com




                            11
